DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 4-10, 13, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication Number 2019/0124193 to Kim et al. (“Kim”). 

In reference to Claim 1, Kim discloses an Information Handling System (IHS) (See Figure 7 Number 200), comprising: a processor (See Figure 4 Number 108); and a memory coupled to the processor (See Paragraphs 1 and 50-51), the memory having program instructions stored thereon that, upon execution by the processor, cause the IHS to: receive an indication (See Paragraph 114), from a device charger coupled to the IHS (See Figure 7 Number 102), that an accessory (See Figure 7 Number 104) has been ejected from the device charger (See Paragraph 114); and in response to the indication, connect to the accessory (See Paragraphs 114, 121, and 123-124).

In reference to Claim 4, Kim discloses the limitations as applied to Claim 1 above.  Kim further discloses that the device charger is configured to charge an internal battery of the accessory (See Paragraph 151).

In reference to Claim 5, Kim discloses the limitations as applied to Claim 1 above.  Kim further discloses that to connect to the accessory, the program instructions, upon execution, further cause the IHS to pair the accessory to the IHS (See Paragraphs 114 and 137).

In reference to Claim 6, Kim discloses the limitations as applied to Claim 1 above.  Kim further discloses that to connect to the accessory, the program instructions, upon execution, further cause the IHS to use a WiFi or BLUETOOTH protocol (See Paragraph 97).

In reference to Claim 7, Kim discloses the limitations as applied to Claim 1 above.  Kim further discloses that prior to connecting to the accessory, the program instructions, upon execution, further cause the IHS to determine that a device charger identification is associated with the IHS (See Paragraphs 104 and 114).

In reference to Claim 8, Kim discloses the limitations as applied to Claim 1 above.  Kim further discloses that execution by the processor, further cause the IHS to: receive a second indication, from the device charger, that the accessory has been inserted into the device charger; and in response to the second indication, disconnect from the accessory (See Paragraphs 114 to 125).

In reference to Claim 9, Kim discloses the limitations as applied to Claim 1 above.  Kim further discloses that the accessory comprises a wireless earbud (See Figure 7 Number 104 and Paragraph 52).

In reference to Claim 10, Kim discloses the limitations as applied to Claim 9 above.  Kim further discloses that the program instructions, upon execution by the processor, further cause the IHS to: select the wireless earbud as an audio output device of the IHS; and de-select a loudspeaker as the audio output device of the HIS (See Paragraphs 113-114, 125, and 127-129).

Claim 13 recites limitations which are substantially equivalent to those of Claim 1 and is rejected under similar reasoning.

Claim 16 recites limitations which are substantially equivalent to those of Claim 6 and is rejected under similar reasoning.

In reference to Claim 17, Kim discloses the limitations as applied to Claim 1 above.  Shao further discloses that the accessory comprises: an earbud, a camera, or a stylus (See Figure 7 Number 104 and Paragraph 52).

In reference to Claim 18, Kim discloses a method, comprising: receiving a message (See Paragraph 114), from a device charger coupled to an Information Handling System (IHS) (See Figure 7 Number 102), that an accessory (See Figure 7 .

Claim(s) 1, 4-6, 8, 11-13, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication Number 2019/0199907 to Daulton (“Daulton”).

In reference to Claim 1, Daulton discloses an Information Handling System (IHS) (See Figure 1C Number 100 and Figure 5), comprising: a processor (See Figure 5 Number 510); and a memory coupled to the processor (See Figure 5 Number 515 and Paragraph 98), the memory having program instructions stored thereon that, upon execution by the processor, cause the IHS to: receive an indication (See Paragraph 75), from a device charger coupled to the IHS (See 1C Number 110 and Paragraph 75), that an accessory (See Figure 1C Number 150) has been ejected from the device charger (See Paragraph 75); and in response to the indication, connect to the accessory (See Paragraph 44).

In reference to Claim 4, Daulton discloses the limitations as applied to Claim 1 above.  Daulton further discloses that the device charger is configured to charge an internal battery of the accessory (See Paragraph 25).

In reference to Claim 5, Daulton discloses the limitations as applied to Claim 1 above.  Daulton further discloses that to connect to the accessory, the program instructions, upon execution, further cause the IHS to pair the accessory to the IHS (See Paragraph 44).

In reference to Claim 6, Daulton discloses the limitations as applied to Claim 1 above.  Daulton further discloses that to connect to the accessory, the program instructions, upon execution, further cause the IHS to use a WiFi or BLUETOOTH protocol (See Paragraphs 22, 42, and 44).

In reference to Claim 8, Daulton discloses the limitations as applied to Claim 1 above.  Daulton further discloses that execution by the processor, further cause the IHS to: receive a second indication, from the device charger, that the accessory has been inserted into the device charger; and in response to the second indication, disconnect from the accessory (See Paragraph 44).

In reference to Claim 11, Daulton discloses the limitations as applied to Claim 1 above.  Daulton further discloses that the accessory comprises a wireless camera (See Paragraph 23).

In reference to Claim 12, Daulton discloses the limitations as applied to Claim 11 above.  Daulton further discloses that the program instructions, upon execution by the processor, further cause the IHS to: detect a position of the wireless camera (See 

Claim 13 recites limitations which are substantially equivalent to those of Claim 1 and is rejected under similar reasoning.

Claim 16 recites limitations which are substantially equivalent to those of Claim 6 and is rejected under similar reasoning.

In reference to Claim 17, Daulton discloses the limitations as applied to Claim 1 above.  Daulton further discloses that the accessory comprises: an earbud, a camera, or a stylus (See Paragraph 23).

In reference to Claim 18, Daulton discloses a method, comprising: receiving a message (See Paragraph 75), from a device charger coupled to an Information Handling System (IHS) (See 1C Number 110 and Paragraph 75), that an accessory (See Figure 1C Number 150) has been ejected from the device charger (See Paragraph 75); determining, based upon the message, that the device charger is associated with the IHS (See Paragraph 75 [receiving the signal by the processor 510 informing it of the separation confirms that the charger connector is connected to, and thus associated with, the IHS]); and in response to the determination, connecting the IHS to the accessory (See Paragraph 44).

In reference to Claim 19, Daulton discloses the limitations as applied to Claim 18 above.  Daulton further discloses that the accessory comprises a wireless camera (See Paragraph 23).

In reference to Claim 20, Daulton discloses the limitations as applied to Claim 19 above.  Daulton further discloses that the program instructions, upon execution by the processor, further cause the IHS to: detect a position of the wireless camera (See Paragraphs 75-78) around a bezel of a display coupled to the IHS (See Figures 4A-4H); and provide a user interface feature at a location of the display selected based upon the position of the wireless camera (See Paragraphs 77-78).

Claim(s) 1, 4-6, 8-9, 13, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Number 10,123,104 to Shao (“Shao”).

In reference to Claim 1, Shao discloses an Information Handling System (IHS) (See Figure 4 Numbers 108, 110, and 114), comprising: a processor (See Figure 4 Number 108); and a memory coupled to the processor (See Column 4 Lines 21-26 and Column 5 Lines 32-35), the memory having program instructions stored thereon that, upon execution by the processor, cause the IHS to: receive an indication (See Column 4 Lines 33-39 [some sort of signal must be sent from the charger connector 112 to the processor 108 in order to inform it of the separation]), from a device charger coupled to the IHS (See Figure 4 Numbers 112 and 114), that an accessory (See Figure 4 Number 

In reference to Claim 4, Shao discloses the limitations as applied to Claim 1 above.  Shao further discloses that the device charger is configured to charge an internal battery of the accessory (See Column 5 Lines 22-31).

In reference to Claim 5, Shao discloses the limitations as applied to Claim 1 above.  Shao further discloses that to connect to the accessory, the program instructions, upon execution, further cause the IHS to pair the accessory to the IHS (See Column 4 Lines 33-53).

In reference to Claim 6, Shao discloses the limitations as applied to Claim 1 above.  Shao further discloses that to connect to the accessory, the program instructions, upon execution, further cause the IHS to use a WiFi or BLUETOOTH protocol (See Column 4 Lines 11-16).

In reference to Claim 8, Shao discloses the limitations as applied to Claim 1 above.  Shao further discloses that execution by the processor, further cause the IHS to: receive a second indication, from the device charger, that the accessory has been inserted into the device charger; and in response to the second indication, disconnect from the accessory (See Column 4 Line 64 – Column 5 Line 8 [some sort of signal must 

In reference to Claim 9, Shao discloses the limitations as applied to Claim 1 above.  Shao further discloses that the accessory comprises a wireless earbud (See Figures 3 and 4 Number 12 and Column 3 Lines 4-5).

Claim 13 recites limitations which are substantially equivalent to those of Claim 1 and is rejected under similar reasoning.

Claim 16 recites limitations which are substantially equivalent to those of Claim 6 and is rejected under similar reasoning.

In reference to Claim 17, Shao discloses the limitations as applied to Claim 1 above.  Shao further discloses that the accessory comprises: an earbud, a camera, or a stylus (See Figures 3 and 4 Number 12 and Column 3 Lines 4-5).

In reference to Claim 18, Shao discloses a method, comprising: receiving a message (See Column 4 Lines 33-39 [some sort of signal must be sent from the charger connector 112 to the processor 108 in order to inform it of the separation]), from a device charger coupled to an Information Handling System (IHS) (See Figure 4 Numbers 112 and 114), that an accessory (See Figure 4 Number 12) has been ejected from the device charger (See Column 4 Lines 31-39); determining, based upon the .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to Claims 1 and 13 above, and further in view of knowledge commonly known in the art.

In reference to Claim 2, Kim discloses the limitations as applied to Claim 1 above.  Kim further discloses that the indication comprises a message received at the IHS via a wired connection from the device charger (See Paragraphs 114 and 223) but is silent as to the particular protocol used for the wired connection, and does not explicitly disclose that the wired connection a Universal Serial Bus (USB) Type-C 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Kim using a well-known USB Type-C interface as the wired interface between the IHS and the device charger, resulting in the invention of Claim 2, because Kim is silent as to the particular protocol used for the wired connection, and the simple substitution of a well known USB Type-C interface as the wired interface between the IHS and the device charger would have yielded the predictable result of providing for both data and power transfer between the IHS and the device charger using a standardized and widely used protocol that supports reverse insertion, high data rates, high power transfer, and reversable power transfer.

Claim 14 recites limitations which are substantially equivalent to those of Claim 2 and is rejected under similar reasoning.

Claim(s) 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to Claims 1 and 13 above, and further in view of US Patent Application Publication Number 2014/0098979 to Osborn et al. (“Osborn”).

In reference to Claim 3, Kim discloses the limitations as applied to Claim 1 above.  Kim further discloses that the IHS can be a smartphone (See Paragraph 51) connected to the device charger having a speaker via a wired and Bluetooth wireless connection (See Paragraph 223), but does not explicitly disclose that the device charger 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Kim using the device charger having a speaker to charge the internal battery of the smartphone IHS of Osborn, resulting in the invention of Claim 3, in order to yield the predictable result of extending the time that the smartphone IHS can be used untethered from the power grid (See Paragraph 23 of Osborn).

In reference to Claim 15, Kim discloses the limitations as applied to Claim 13 above.  Kim further discloses that the device charger is configured to charge an internal battery of the accessory (See Paragraph 151).  Kim further discloses that the IHS can be a smartphone (See Paragraph 51) connected to the device charger having a speaker via a wired and Bluetooth wireless connection (See Paragraph 223), but does not explicitly disclose that the device charger is configured to charge an internal battery of the IHS.  Osborne discloses the use of a USB wired connection for connecting a Bluetooth wireless speaker to a smartphone in order to charge the smartphone from the Bluetooth wireless speaker (See Paragraph 23).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Kim using the device charger having a speaker to charge the internal battery of the smartphone IHS of Osborn, resulting in the 

Conclusion

The art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/THOMAS J. CLEARY/Primary Examiner, Art Unit 2186